Exhibit 4.1 EVOLUCIA INC. NONSTATUTORY STOCK OPTION AGREEMENT This Nonstatutory Stock Option Agreement ("Agreement") is made and entered into as of the date set forth below, by and between EVOLUCIA INC., a Nevada corporation (the "Company"), and the following employee of the Company ("Optionee"): In consideration of the covenants herein set forth, the Company hereby grants to Optionee an option to acquires shares of the Company’s common stock, par value $.001 (“Stock”) on the terms and subject to the conditions set forth below: 1. Option Information. a. Date of Option: September 13, 2012 b.
